 

Case 2:21-cr-20063-LJM-RSW ECF No. 12, PagelD.49 Filed 02/03/21 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case:2:21-cr-20063
Vv. Judge: Michelson, Laurie J.
MJ: Whalen, R. Steven
Filed: 02-03-2021 At 01:30 PM
INDI USA V KATELYN JONES (LG)
KATELYN JONES,
Defendant.
/ VIO: 18 U.S.C. § 875(c)
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. § 875(c)
Threats of Violence Through Interstate Commerce

On or about November 18, 2020, in the Eastern District of Michigan, the
defendant, KATELYN JONES, did knowingly and willfully, that is with the intent
to communicate a true threat and with knowledge that it would be viewed as a true
threat, transmit in interstate commerce communications, specifically a series of
text messages from phone number (269) xxx-xx68 to Adult Victim 1 (AV-1),
containing threats to injure the person of another, that is AV-1 and Minor Victim 1

(MV-1); all in violation of Title 18, United States Code, Section 875(c).
 

 

Case 2:21-cr-20063-LJM-RSW ECF No. 12, PagelD.50 Filed 02/03/21 Page 2 of 3

COUNT TWO
18 U.S.C. § 875(c)
Threats of Violence Through Interstate Commerce

On or about November 18, 2020, in the Eastern District of Michigan, the
defendant, KATELYN JONES, did knowingly and willfully, that is with the intent
to communicate a true threat and with knowledge that it would be viewed as a true
threat, transmit in interstate commerce communications, specifically Instagram
posts made using an account with username “ etfere,” containing threats to injure
the person of another, that is AV-1 and MV-1; all in violation of Title 18, United

States Code, Section 875(c).

THIS IS A TRUE BILL.

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW ROTH
Chief, Major Crimes Unit

s/Diane N. Princ

DIANE N. PRINC_

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226
Diane.Princ@usdoj.gov

(313) 226-9524

 

Dated: February 3, 2021
 

 

 

Case 2:21-cr-20063-LJM-RSW ECF No. 12, PagelD.51 Filed 02/03/21 Page 3 of 3

 

 

United States District Court rimi ase Vv Case:2:21-cr-20063 .
Eastern District of Michigan Criminal C Co Judge: Michelson, Laurie J.
MJ: Whalen, R. Steven

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accu Filed: 02-03-2021 At 01:30 PM
: INDI USA V KATELYN JONES (LG)
Com, fore ww PETER es

 

 

 

 

 

 

OYes No AUSA’s Initials: Ou 0

 

 

Case Title: USA v. Katelyn Jones

_—

County where offense occurred: Wayne
Offense Type: Felony

Indictment -- based upon prior complaint [Case number: 2:20-mj-30535]

 

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

February 3, 2021 So Dodo SO

 

 

Date Diane N. Princ
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226
Diane.Princ@usdoj.gov
(313) 226-9524
Bar #: NY 4781159

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.

 
